IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

GARY CoPELAND, and JEANETTE P.
wATERs,

Plaintiffs,

SPANISH MOSS POOL I, LLC,

)
)
)
)
)
v. ) CASE NO. CV418-287
)
)
)
Defendant. )
)

 

Before the Court is the parties’ Stipulation of Dismissal.
(Doc. 7.) Pursuant to Federal Rule of Civil Procedure
dl(a)(l)(A)(ii), a plaintiff may dismiss an action by filing “a
stipulation of dismissal signed by all parties who have
appeared.” As requested by the parties, this action is DISMISSED
WITHOUT PREJUDICE. Each party shall bear its own costs and
attorneys’ fees. As a result, Defendant’s Motion to Dismiss

(Doc. 6) is DISMISSED AS MOOT. The Clerk of Court is DIRECTED to

olose this case.

fl

SO ORDERED this ££Q*Uay of January 2019.

WW”%,

WILLIAM T. MOORE, JR. 01
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

   

;“'9 uaw m P;"'-i h=22

